                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 ANDREW HODGINS,                                   1:17-cv-00679-SKO (PC)
               Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                ANDREW HODGINS, CDC # P-82664,
                                                   PLAINTIFF
 STEVEN YAPLEE, M.D., et al,
                 Defendants.                       DATE: December 20, 2018
                                                   TIME: 1:00 p.m.

        Andrew Hodgins, CDCR # P-82664, the plaintiff in proceedings in this case on
December 20, 2018, is confined at California Substance Abuse Treatment Facility (CSATF), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Erica P. Grosjean, in Courtroom #10, 6th Floor, United States
Courthouse, 2500 Tulare Street, Fresno, California on December 20, 2018, at 1:00 p.m.

                           ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
            commanding the Warden to produce the inmate named above to testify in United
            States District Court at the time and place above, and from day to day until completion
            of court proceedings or as ordered by the court; and thereafter to return the inmate to
            the above institution;

         2. The custodian is ordered to notify the court of any change in custody of this inmate
            and is ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of California Substance Abuse Treatment Facility (CSATF)

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

Dated:     December 10, 2018                                 /s/   Sheila K. Oberto                .
                                                   UNITED STATES MAGISTRATE JUDGE
